Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "a portion of the second wiring portion".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets the limitation as a portion of a second wiring portion.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 8 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (U.S. Patent Pub. No. 2018/0226385), in view of Sugiura (U.S. Patent Pub. No. 2013/0037847), in view of Savagian (U.S. Patent No. 5,001,605). 
	Regarding Claim 1
	FIG. 3 of Nakabayashi discloses a method of producing a light source device (3), comprising the steps of: providing a light emitting device including the light emitting device, further comprising: a substrate including a base member (20) having: a front surface (20a) extending in a longitudinal direction and a short-side direction perpendicular to the longitudinal direction, a rear surface (20b) positioned opposite to the front surface, a top surface (50) adjacent to the front surface and perpendicular to the front surface, a bottom surface positioned opposite to the top surface, and a plurality of recessed portions (13) opened on the rear surface and the bottom surface, the substrate further including: a first wiring portion (11) located on the front surface, and a second wiring portion (28) electrically connected with the first wiring portion and located in the plurality of recessed portions; and a light emitting element (21) electrically connected with the first wiring portion, and located on the first wiring portion. 
Nakabayashi fails to disclose “providing a support substrate including a support base member, a first wiring pattern located on a top surface of the55/61 support base member and including a joining region, and an insulating region enclosing the joining region; applying a solder member on the joining region and the insulating region such that a portion of the solder member positioned on the insulating region has a volume 
	FIG. 2 of Sugiura discloses a similar method of producing a light source device, comprising providing a support substrate including a support base member (20), a first wiring pattern located on a top surface of the55/6162018269US support base member and including a joining region (20a), and an insulating region; applying a solder member (28); placing the light emitting device (15) on the support substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakabayashi, as taught by Sugiura. The ordinary artisan would have been motivated to modify Nakabayashi in the above manner for the purpose of mounting LED on motherboard with improved heat release property (Para. 48 of Sugiura).
	Nakabayashi as modified by Sugiura fails to disclose “applying a solder member on the joining region and the insulating region such that a portion of the solder member positioned on the insulating region has a volume larger than a volume of a portion of the solder member positioned on the joining region”; and “the solder member and a portion of a second wiring portion that is positioned in the vicinity of the bottom surface are separate from each other as seen in a plan view; and joining the second wiring 
	FIG. 4 of Savagian discloses a similar method, comprising applying a solder member (68) on the joining region (54) and an insulating region (12) enclosing the joining region, wherein a portion of the solder member positioned on the insulating region has a volume larger than a volume of a portion of the solder member positioned on the joining region; and the solder member and a portion of a second wiring portion (48) that is positioned in the vicinity of the bottom surface are separate from each other as seen in a plan view (FIG. 3); and joining the second wiring portion of the light emitting device and the joining region of the support substrate to each other by melting the solder member through heating (Col. 1, Lines 29-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakabayashi, as taught by Savagian. The ordinary artisan would have been motivated to modify Nakabayashi in the above manner for the purpose of improving connection between chip carrier and wiring board (Col. 1, Lines 47-62 of Savagian).
	
	Regarding Claim 2
	FIG. 1 of Savagian discloses in the step of applying the solder member, the portion of the solder member positioned on the insulating region has a maximum width wider than a maximum width of the portion of the solder member positioned on the joining region as seen in a plan view.


	FIG. 2 of Sugiura discloses the substrate of the light emitting device (14) and the support substrate (20) are joined to each other by an adhesive resin (16).

	Regarding Claim 4
	FIG. 2 of Sugiura discloses the substrate of the light emitting device (14) and the support substrate (20) are joined to each other by an adhesive resin (16).

	Regarding Claim 7
	Nakabayashi as modified by Sugiura discloses the adhesive resin is positioned between the plurality of recessed portions.

	Regarding Claim 8
	Nakabayashi as modified by Sugiura discloses the adhesive resin is positioned between the plurality of recessed portions.

	Regarding Claim 11
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.


	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

	Regarding Claim 13
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

	Regarding Claim 14
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

Claims 5, 6, 9, 10 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi, Sugiura and Savagian, in view of Sakurai (U.S. Patent Pub. No. 2014/0092569).
	Regarding Claim 5
	Nakabayashi as modified by Sugiura and Savagian discloses Claim 3, comprising applying an adhesive resin to join the substrate of the light emitting device and the support substrate each other. 
Nakabayashi as modified by Sugiura and Savagian fails to explicitly disclose the joining step “includes curing the adhesive resin”.
	FIG. 2 of Sakurai discloses a similar method, wherein the joining step includes applying and curing an adhesive resin [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakabayashi, as taught by Sakurai. The ordinary artisan would have been motivated to modify Nakabayashi in the above manner for the purpose of improving adhesion.
	
	Regarding Claim 6
	Nakabayashi as modified by Sugiura and Savagian discloses Claim 4, comprising applying an adhesive resin to join the substrate of the light emitting device and the support substrate each other. 
Nakabayashi as modified by Sugiura and Savagian fails to explicitly disclose the joining step “includes curing the adhesive resin”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakabayashi, as taught by Sakurai. The ordinary artisan would have been motivated to modify Nakabayashi in the above manner for the purpose of improving adhesion.
	
	Regarding Claim 9
	Nakabayashi as modified by Sugiura discloses the adhesive resin is positioned between the plurality of recessed portions.
	
	Regarding Claim 10
	Nakabayashi as modified by Sugiura discloses the adhesive resin is positioned between the plurality of recessed portions.

	Regarding Claim 15
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

	Regarding Claim 16


	Regarding Claim 17
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

	Regarding Claim 18
	FIG. 3 of Nakabayashi discloses the plurality of recessed portions (13) each have a maximum width narrower than a maximum width of the light emitting element. FIG. 10 of Sugiura discloses the light emitting element (55) have a maximum width narrower than a maximum width of the joining region (53c) as seen. Therefore, Nakabayashi as modified by Sugiura discloses the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892